323 S.W.3d 92 (2010)
Curtis RAY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94165.
Missouri Court of Appeals, Eastern District, Division Five.
October 19, 2010.
*93 Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.
Prior report: 277 S.W.3d 748.

ORDER
PER CURIAM.
Curtis Ray (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15[1] motion. Movant contends that the motion court clearly erred in denying him an evidentiary hearing on his claims that his trial counsel was ineffective for failing to: (1) subpoena and call a witness who would testify that she believed the allegations against Movant were false; (2) file motions in limine to exclude any evidence of Movant's prior misconduct or references to Movant's decision not to testify; and (3) take appropriate action in response to the State's improper closing argument.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2009), unless otherwise indicated.